Citation Nr: 1124085	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hypertension is related to active service or manifested within one year of active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in July 2007. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was not afforded a medical examination.  The Veteran's service treatment records are silent for any findings of hypertension.  VA medical records from 1985 to 1988 were negative for any cardiovascular problem.  The cardiovascular portion of a VA examination in April 1986 was normal.  The first medical evidence of hypertension is in the 2000's.  In light of this medical evidence, a VA medical examination and nexus opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When cardiovascular disease, to include hypertension  become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  38 C.F.R. §§ 3.307, 3.309.

There is no objective medical evidence indicating that the Veteran's hypertension has any relation to service or manifested within one year of active service.  Moreover, the claims file contains no opinion regarding the existence of a nexus between hypertension and service.

The Board acknowledges the Veteran's contentions that his hypertension is related to service and that he has had hypertension since service.  Hypertension is not a disease, such as tinnitus or varicose veins, which is subject to lay observation of symptomatology.  Thus the Veteran, as a layperson, is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a systemic medical condition such as hypertension.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition, the probative evidence of record is not consistent with his contentions.  The Veteran's service treatment records were silent for any findings of hypertension.  VA medical records from 1985 to 1988 were negative for any cardiovascular problem.  He requested service connection for a nervous condition and gastroenteritis in January 1986, yet did not request service connection for hypertension.  The cardiovascular portion of a VA examination in April 1986 was normal.  A decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective October 1985, due to affective disorders.  The medical records accompanying the decision were silent as to hypertension.  Post-service medical records show the Veteran was diagnosed and treated for hypertension in the 2000's.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


